     Case 2:19-cv-00806-RFB-VCF Document 47 Filed 10/21/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
      RONNIE EDWARDS,                                      Case No. 2:19-cv-00806-RFB-VCF
4
                                           Plaintiff                   ORDER
5            v.
6     NEVADA DEPARTMENT OF
      CORRECTIONS et al.,
7
                                      Defendants
8

9           This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

10   by the formerly incarcerated Plaintiff Ronnie Edwards. On September 16, 2020, this

11   Court issued an order directing Plaintiff to file his updated address on or before October

12   16, 2020. (ECF No. 44). The deadline has now expired, and Plaintiff has not filed his
     updated address or otherwise responded to the Court’s order.
13
            District courts have the inherent power to control their dockets and “[i]n the
14
     exercise of that power, they may impose sanctions including, where appropriate . . .
15
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
16
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
17
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
18
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
19
     noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
20
     1992) (affirming dismissal for failure to comply with an order requiring amendment of
21
     complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal
22
     for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
23
     address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
24   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
25   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
26   local rules).
27          In determining whether to dismiss an action for lack of prosecution, failure to obey
28   a court order, or failure to comply with local rules, the court must consider several factors:
                                                       1
     Case 2:19-cv-00806-RFB-VCF Document 47 Filed 10/21/20 Page 2 of 3



1    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
2    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

3    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

4    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

5    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

6           Here, the Court finds that the first two factors, the public’s interest in expeditiously

7    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
     dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
8
     dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
9
     in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
10
     West, 542 F.2d 522, 524 (9th Cir. 1976).          The fourth factor—public policy favoring
11
     disposition of cases on their merits—is greatly outweighed by the factors in favor of
12
     dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
13
     the court’s order will result in dismissal satisfies the “consideration of alternatives”
14
     requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
15
     F.2d at 1424. The Court’s order requiring Plaintiff to file his updated address with the
16
     Court on or before October 16, 2020 expressly stated: “Failure to comply with this rule
17
     may result in the dismissal of the action, entry of default judgment, or other sanctions as
18
     deemed appropriate by the court.” (ECF No. 44). Thus, Plaintiff had adequate warning
19   that dismissal would result from his noncompliance with the Court’s order to file his
20   updated address by October 16, 2020.
21          It is therefore ordered that this action is dismissed without prejudice based on
22   Plaintiff’s failure to file an updated address in compliance with this Court’s September 16,
23   2020, order.
24   ///
25   ///

26   ///

27   ///

28   ///

                                                   2
     Case 2:19-cv-00806-RFB-VCF Document 47 Filed 10/21/20 Page 3 of 3



1          It is further ordered that the application to proceed in forma pauperis (ECF No. 16)
2    is denied as moot.

3          It is further ordered that the Clerk of Court will close the case and enter judgment

4    accordingly.

5
           DATED: October 21, 2020.
6

7                                                           __________________________
                                                            RICHARD F. BOULWARE, II
8
                                                            United States District Judge
9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                3
